Citation Nr: 0727870	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service-connection for peripheral vascular 
disease (PVD) of the lower right extremity (claimed as 
claudication) to include as secondary to service-connected 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1951 to July 1955 and in the Air Force from April 1956 to 
December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied secondary service connection for peripheral vascular 
disease (PVD) of the right leg.  The RO issued a notice of 
the decision in June 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in July 2004.  The RO provided a 
Statement of the Case (SOC) in September 2004 and thereafter, 
in October 2004, the veteran timely filed a substantive 
appeal.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide or failed to provide in a timely fashion, no 
prejudice to the veteran resulted.

2.  PVD of the right lower extremity was not present in 
service or manifested for many years thereafter, and is not 
shown to be otherwise related to service.

3.  The veteran is service connected for hypertensive 
vascular disease, evaluated as 10 percent disabling; no 
relationship, direct or otherwise, between hypertensive 
vascular disease and PVD of the right lower extremity is 
demonstrated.






CONCLUSION OF LAW

Service connection for peripheral vascular disease of the 
lower right extremity is not warranted on a direct or 
secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the notice the RO failed to 
supply, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2004 letter from the RO satisfies most of these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims, and also asked the veteran to provide 
VA with any other supporting evidence in his possession.  

The January 2004 RO letter also informed the veteran about 
the type of evidence needed to support a direct service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during  
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The RO failed, however, to 
apprise the veteran of the type of evidence required to 
substantiate his secondary service connection claim.  Where 
such an error occurred, the Board must presume the error to 
be prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881, 886, 891 
(Fed. Cir. 2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, the Board finds that no prejudice to the 
veteran resulted, as he has demonstrated actual knowledge of 
this information in his July 2007 correspondence, where he 
proclaimed that his PVD "should be service connected either 
as directly due to active military service or as a secondary 
condition related to his service connected hypertensive 
vascular disease."  See Dalton, 21 Vet. App. at 30 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  See 38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 
52744 (2006).  Accordingly, the prejudice presumed as a 
result of the deficient VCAA notice has been rebutted.  The 
Board also notes that the regulation pertaining to secondary 
service connection (38 C.F.R. § 3.310) was included and 
discussed in the Statement of the Case (SOC) sent to the 
veteran and his representative. 

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19  
Vet. App. at 403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
January 2004 letter.  However, the RO did supply notice of 
these elements in a May 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the June 2004 RO decision that is the subject of this appeal 
in its January 2004 letter.  As noted above, however, the RO 
did not supply notice of the two Dingess elements until May 
2006, approximately two years after the RO decision.  
However, timely rating notice would not have operated to 
alter the outcome because evidence establishing service 
connection for PVD is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive February and August 2004 VA examinations, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a.  Direct causation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting  
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a period 
of active military service, unless such injury was the result 
of the veteran's own willful misconduct or, for claims  filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection may also be granted for certain chronic 
diseases, to include arteriosclerosis, when manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. §§ 1101,  
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Id. at 495-97.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d). 

b.  Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  


b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).  

III. Analysis 

a. Factual Background

The veteran contends that he has a peripheral vascular 
disorder of the lower right extremity related to service.  In 
the alternative, the veteran asserts that the disability is 
secondarily related to his service-connected hypertensive 
vascular disease.

Service medical records do not indicate treatment for a 
peripheral vascular disorder of the lower right extremity.  
Service medical records reflect that on April 1956 Air Force 
enlistment examination, the veteran's vascular system was 
normal.  An October 1956 treatment record indicates that the 
veteran was diagnosed with cellulitis without lymphangitis in 
the left ankle.  On February 1960 Air Force reenlistment 
examination, the veteran's vascular system was again normal.  
June 1962 treatment records indicate that the veteran was 
hospitalized and diagnosed with erythema multiforme, Stevens-
Johnson type.  This is when the veteran's high blood pressure 
was first noted.  A November 1966 treatment record indicates 
that the veteran had a recurrence of erythema multiforme but 
that it was not the Stevens-Johnson type.  Air Force 
examinations conducted in June 1968 and July 1969 indicate 
that the veteran's vascular system was normal.  On June 1978 
Air Force retirement examination, the veteran's vascular 
system was again normal.  The examiner noted the veteran's 
history of hypertension, cellulitis, and erythema multiforme.  
The examiner diagnosed hypertensive vascular disease.
  
In April 2003, the veteran sought medical treatment at 
Hendrick Medical Center for a right foot ulcer that would not 
heal.  An arterial ultrasound revealed that the veteran had 
(1) subtotal occlusion or total occlusion of the right iliac 
artery, or high-grade stenosis in the right iliac artery; (2) 
patent right common femoral, superficial femoral, popliteal, 
and trifurcated vessels with extremely low velocities; and 
(3) diffuse atheromatous plaquing with calcified vessels.  
The veteran was diagnosed with peripheral arterial disease.  
He immediately underwent an endarterectomy and "fem-pop" 
bypass at Abilene Regional Medical Center.  The final 
diagnosis was arteriosclerotic peripheral vascular disease 
with severe right leg claudication.  

In February 2004, the veteran submitted to a VA examination.  
The examiner reviewed the claims file and noted the veteran 
is service-connected for hypertension at 10 percent and has a 
history of a right leg bypass.  The examiner noted 
discoloration of the right lower extremity "consistent with 
microvascular changes from peripheral vascular disease" as 
well as edema.  The veteran complained of advanced 
claudication in his right leg for two years, and the examiner 
attributed this to occlusive arterial disease.  The examiner 
opined that the arterial disease "cannot be traced directly 
to [the veteran's] pre-existing hypertensive disorder being 
instead, an entirely separate condition."  

The veteran submitted to another VA examination in August 
2004.  The same examiner again noted the veteran is service-
connected for hypertension as well as his bypass surgery on 
the right leg.  He also noted edema and discoloration.  The 
examiner diagnosed arterial peripheral disease of the right 
lower extremity.  He determined that the condition "is more 
likely than not due to occlusion from hyperlipidemia and is 
not related to [the veteran's] diagnosis of essential 
hypertension."  


b. Discussion

As explained above, the veteran currently is service-
connected for hypertensive vascular disease and has a current 
diagnosis of PVD.  The veteran is seeking service connection 
for PVD, which he also claims is related to his service-
connected hypertension.  However, the record does not contain 
any medical evidence that links a vascular disorder of the 
lower right extremity to service or a service-connected 
disability.  The service medical records do not suggest a 
diagnosis of PVD of the lower right extremity.  Indeed, all 
of the Air Force examinations found the veteran's vascular 
system to be normal.  There is no evidence of PVD of the 
lower right extremity until approximately 2003.  Because the 
disability which the veteran claims appears to have had its 
onset many years after service and because no competent 
medical evidence suggests a nexus between it and service, 
service connection for PVD on a direct basis of the right 
lower extremity is not warranted.  38 C.F.R. § 3.303.  

Furthermore, no medical evidence indicates that the veteran's 
PVD is related to his service-connected hypertension.  
Indeed, a VA examiner reviewed the claims file in February 
2004 before concluding that the veteran's PVD is not related 
to his hypertension.  Instead, the examiner attributed this 
condition to occlusion from hyperlipidemia.  Thus, this 
opinion provides highly probative evidence against the 
veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  No medical opinion or other competent 
medical evidence evidence linking PVD of the lower right 
extremity with the veteran's service-connected hypertension 
has been submitted.

Overall, the veteran's service and post-service medical 
records provide highly probative evidence against his claim 
of entitlement to service connection for PVD, as they show 
that this condition had its onset many years after service, 
is not proximately due to his service-connected hypertension, 
and is related to occlusion from hyperlipidemia.

The Board places greater probative value on the findings 
contained in the above medical records than the veteran's own 
lay statements in support of his claim.  See Barr v. 
Nicholson,  No. 04-0534 (Vet. App. June 15, 2007).  The Board 
notes that the veteran's assertions alone are insufficient to 
support a grant of service connection.  It is undisputed that 
a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of the veteran's PVD of the 
right lower extremity.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Hence, any lay assertions in this 
regard have no probative value. In this regard, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board concludes that there is no 
relationship between the veteran's military service or 
service-connected hypertensive vascular disease and his 
subsequent development of PVD of the right lower extremity. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for PVD of the lower right extremity is 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


